1
2
3
4
5                           UNITED STATES DISTRICT COURT
6                         SOUTHERN DISTRICT OF CALIFORNIA
7
8    HELEN SKYLAR,                                       Case No. 19cv1581-MMA (NLS)
9                                       Plaintiff,
                                                         ORDER GRANTING JOINT
10   v.                                                  MOTION AND REMANDING
                                                         ACTION TO THE SOCIAL
11   ANDREW SAUL, Commissioner of
                                                         SECURITY ADMINISTRATION
     Social Security,
12                                                       FOR FURTHER PROCEEDINGS
                                     Defendant.
13
                                                         [Doc. No. 20]
14
15
16         On August 22, 2019, Plaintiff Helen Skylar filed a complaint against the
17   Commissioner of Social Security, seeking judicial review of the Commissioner’s decision
18   denying her application for disability benefits. See Doc. No. 1. The parties now jointly
19   move to remand this action to the Social Security Administration for further proceedings
20   pursuant to sentence four of 42 U.S.C. § 405(g). See Doc. No. 20. Upon due
21   consideration, the Court GRANTS the parties’ joint motion and REMANDS this action
22   to the Social Security Administration for further administrative proceedings consistent
23   with the terms set forth in the parties’ joint motion. The Court DIRECTS the Clerk of
24   Court to terminate all pending motions, deadlines, and/or hearings, and close the case.
25         IT IS SO ORDERED.
26   DATE: February 26, 2020                _______________________________________
                                            HON. MICHAEL M. ANELLO
27                                          United States District Judge
28

                                                     1
                                                                              19cv1581-MMA (NLS)
